24TH OF AUGUST 2015



JEFREY D. KYLE/ CLERK

THIRD COURT OF APPEALS

P.O. BOX 12547

AUSTIN/ TEXAS 78711

PH: (512)463s1733


                              RE: COURT OF APPEALS NUMBER [03s14s00655sCR]/ TRIAL COURT CAUSE
                                  NUMBER [Ds13s0958s:SA] / NOTICE OF NON COMPLIANCE


DEAR CLERK/


      ON THE 19TH OF MAY 2015 A REQUEST TO OBTAIN ATTORNEY'S FILE WAS MADE BY APPELLATE:
IN ACCORDANCE WITH THE STATE BAR OF TEXAS ARTICLE 10 SECTION 9    CODE OF PROFESSIONAL RESPON

SIBILITY AND DISCIPLINARY RULE 9s102 (3and4): [ in ,jart ] " UNDER TEXAS LAW THE ENTIRE CONT
ENTS OF THE ATTORNEY'S FILE BELONGS TO THE CLIENT/ AT THE ATTORNEY'S OWN EXPENSEs ALL PORTI

ONS OF THE FILE THE CLIENT WANT'S TO. OBTAINsSHALLiBE PROVIDED." THE ABOVE REQUEST WAS MADE

TO DANNY L HARDESTY ATTORNEY AT LAW/ 17 S. CHADBOURNE, SAN ANGELO/ TEXAS 76903 AND JOHN E.

SUTTON ATTORNEY AT LAW (TRIAL ATTORNEY)/ P..Os BOX 871/ SAN ANGELO/ TEXAS 76902. ON JUNE 24/
2015 HARDESTY AND SUTTON AGREED BY LETTER TO PROVIDE ME WITH FILE# 2430 WITHIN TEN TO

FOURTEEN DAYSl WITH THE EXCEPTION OF MAYBE ADDITIONAL DAYS DUE TO THE LARGE FILE. ON THE 27TH

OF JULY 2015.VI MAILED AN INQUIRY>IN REGARBS TO THE DEFAULTED AGREEMENT OF PROVIDING FILE.

AS OF TO DATE I   HAVE YET TO RECEIVE AKBESPONSE AND WOULD LIKE THE COURT TO BE AWARE OF A

POSSIBLE MANDAMAS AS THESE FILES ARE ESSENTIAL TO PROCEEDING PRO SE ON APPEAL.




                                                                      VERY TRULY YOURS/


                                                                      NATHANIEL FRAZIER #1942796

                                                                      PRO SE1 c       ;..

CC:^EJLLE                                                             CONNALLY        UNIT
    DANNY L. HARDESTY
                                                                      899      FM     632
    JOHN E.   SUTTON
                                                                      KENEDY/ TEXAS 78119




                                                                        RECEIVED
                                                                        MG2 8 2Q15
                                                                      THIRD COURTOFAPPEALS
                                   CERTIFICATE OF SERVICE




         THIS IS TO CERTIFY THAT ON THE 24TH OF AUGUST 2015/ A TRUE AND CORRECT COPY OF THE

ABOVE AND FOREGOING DOCUMENTS,WAS SERVED ON JEFREY D. KYLE/ CLERK OF THE THIRD COURT OF

APPEALS/ P.O. BOX 12547, AUSTIN/ TEXAS 78711/ BY UNITED STATES POSTAL SERVICE FIRST CLASS
MAIL.




                                                                NATHANIEL FRAZIER #1942796
                                                                PRO SE

                                                                CONNALLY   UNIT

                                                                899   FM    632

                                                                KENEDY/ TEXAS 78119




 CC:    FILE
                                      24TH OF AUGUST 2015



JEFREY D. KYLE/ CLERK

THIRD„C0URTb@F APPEALS

P.O. BOX 12547

AUSTIN/.TEXAS 78711

                                                                COVER LETER



DEAR CLERK/



        ENCLOSED PLEASE FIND THAT YOU ARE IN POSSESSION OF NOTICE OF INCOMPLETE RECORDS AND
NOTICE OF NON COMPLIANCE DATED THE 24TH OF AUGUST 2015. PLEASE NOTE THAT THIS IS TO BE FILED
AND MADE A RECORD OF THE COURT. IF THERE ARE ANY QUESTIONS PLEASE FEEL FREE TO CONTACT ME AT
YOUR EARLIEST CONVENIENCE. THANK YOU FOR YOUR TIME AND PATIENCE.


  [ NOTE ]: ENCLOSED PLEASE FIND SELF ADDRESSED AND'STAMPED?ENVELOPE:FOR:RETURN OF FILED
              COPY.




                                                                        VERY TRULY YOURS,

                                                                        NATHANIEL FRAZIER
CC:   FILE
                                                                        PRO SE #1942796

                                                                        CONNALLY             UNIT

                                                                        899         FM     632

                                                                        KENEDY/ TEXAS 78119




                                                                       ^RECEIVED N
                                                                              AUG 2 8 2015
                                                                            THIRD COURT OFAPPEALS
                                                                        \      JgFFREYD.KYLE /
NATHANIEL FRAZIER #1942796                                      SAN AMR                              &'    s'';.
CONNALLY     UNIT
                                                                RIO GRANDE DJSTRSaCT „*s—'';
                                                                 c25.AUS^d'Jt5.PM4 ,!.
899   FM     632
KENEDY,    TEXAS 78119
                                                                       J.EFREY         D.      KYLE,        CLERK
                                                                       THIRD         COURT          OF     APPEALS
                                                                       P.O.        BOX         12547
                                                                       AUSTIN,            TEXAS           78711
***U.Ss***
                                                                                                                                      ^
 **LEGAL**                                                :47       H>.|l|.„.l.|...l||ll.lll|].,||l||ll..||ll,.|||||.||||||ll|l|>ll
                                                                                                                                          19
                                              a   i'i 1
  *MAIL*
                    24TH OF   AUGUST   2015